Citation Nr: 0819784	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel wound to the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  


FINDING OF FACT

The residuals of the shrapnel wound to the left thigh are 
manifested by pain.  There are objectively intact nerves and 
reflexes.  There is no evidence of loss of deep fascia or 
muscle substance, intermuscular scarring, atrophy, limitation 
of motion, or other symptoms approximating moderately severe 
injury to Muscle Group XIII.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wound to the left thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.56, 4.73, 4.118, Diagnostic Code 
5313 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran, who is not employed, has demonstrated an 
awareness of what is needed for a higher evaluation.  He has 
indicated that his service-connected injury causes him pain 
that interferes with his ability to sleep, and that he is 
required to walk with a cane.  Actual knowledge is 
established by his statements demonstrating an awareness of 
what is necessary to substantiate the claim.  See Vazquez-
Flores, slip op. at 12, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran seeks an evaluation in excess of 10 percent for 
his service-connected residuals of a shrapnel wound to the 
left thigh.  His 10 percent rating is assigned under 
Diagnostic Code (DC) 5313, the code for disabilities to Group 
XIII muscles.  That code describes the function of the muscle 
group as follows: extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  38 C.F.R. 4.73, Diagnostic Code 5313. 
The veteran's 10 percent disability rating is based upon 
moderate injury to the muscle group.  A moderately severe 
injury warrants a 30 percent rating, while a severe injury 
warrants a 40 percent rating.  See id. 

Moderate, moderately severe, and severe are terms of art 
defined by regulation.  A "moderate" disability of muscles 
is defined as a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel  
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Objective 
findings will include entrance and (if present) exit scars, 
some loss of deep fascia or muscle substance or impairment of  
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

A "moderately severe" disability of muscles is defined as a 
through and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings of a 
"moderately severe" disability of the muscles indicate a 
track of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).  

"Severe" muscle disability results in objective findings 
that include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby  
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray  
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d)(4).  

Service medical records reflect that the veteran sustained a 
shrapnel injury to the left thigh on December 9, 1944, while 
in combat on the Philippine Islands.  The veteran was 
hospitalized, and the wound was debrided on December 12, 
1944.  Following that procedure, records reflect that the 
wound healed cleanly with no residual effects such as 
infection.  An X-ray taken on December 25, 1944, showed the 
presence of a "foreign body of metallic density measuring 
approximately 1 cm. which lies in the soft tissues just 
medial to the upper third of the femur."  

Service connection was granted for residuals of the veteran's 
shrapnel wound to the left thigh by rating decision dated 
June 1949.  A 10 percent evaluation was assigned, effective 
March 1, 1949.

In May 2006, the veteran filed a claim for an increased 
rating, noting that the shrapnel wound causes pain that often 
prevents him from sleeping.  He received a VA muscles 
examination in July 2006.  On physical examination, no loss 
of deep fascia or muscle substance was noted.  There was no 
atrophy of the muscle or intermuscular scarring.  Muscle 
function was said to be normal and sufficient to perform 
activities of daily living.  The veteran did have a visible 
scar measuring 1.5 centimeters that was neither adherent nor 
painful to the touch.  No residuals of tendon, nerve or bone 
damage were observed.  There was no limitation of motion of 
any joint.  X-ray studies of the left femur showed no acute 
bony abnormalities; there was, however, a small shrapnel 
fragment located medial and posterior to the mid-left thigh.  

The veteran reported that he was unable to sleep on his left 
side due to his pain, and that his pain flared with poor 
weather.  The examiner noted some functional impairment due 
to pain, but there was no weakness, lack of coordination, or 
fatigability noted.  

VA outpatient clinical records are of record and do not 
contradict the findings of  this exam.  There are no 
complaints referable to the thigh. 

The Board finds that the manifestations of the veteran's 
residuals of a left thigh shrapnel wound are no more than 
moderate in degree.  Although there was debridement of the 
wound when the injury first occurred, service medical records 
show that the wound healed cleanly and without complications 
such as prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There was no fatigability, loss of 
power, weakness or decreased coordination noted on VA 
examination, nor has the veteran been treated for such 
symptoms; however, he has indicated that he employs a cane 
for ambulation.  Objective findings show a well-healed 1.5 
centimeter scar that is not painful to the touch.  There has 
been no adherence of the scar and it is not tender and 
painful.  There was no loss of deep fascia or muscle 
substance, and the muscle function was said to be normal with 
no evidence of atrophy.  In the absence of evidence 
supporting a finding of "moderately severe" or "severe" 
disability, entitlement to an increased rating under 
Diagnostic Code 5313 has not been shown.  

Separate evaluations under Diagnostic Codes applicable to 
scars on areas other than the head, face, and neck, and 
involving large areas of the skin (exceeding 6 square inches) 
and/or limitation of motion.  See 38 C.F.R. § 4.118, DCs 
7801, 7802, and 7805 (2007).  In this case, there is no 
evidence to suggest that the shrapnel wound scar exceeds 6 
square inches on the veteran's thigh.   Furthermore, per the 
July 2006 exam, there is no evidence of limitation of motion 
due to the scar.  Therefore, separate evaluation for scarring 
is not appropriate.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a shrapnel wound 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for residuals of a 
shrapnel wound to the left thigh.  Thus, the preponderance of 
the evidence is against the veteran's increased rating claim.  
Gilbert v. Derwinski, 1  Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel wound to the left thigh is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


